United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40636
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                         RIGOBERTO JAIMES,

                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:04-CR-56-ALL
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rigoberto Jaimes appeals his conviction and sentence for

possession with intent to distribute more than five kilograms of

cocaine.   See 21 U.S.C. § 841.   He argues that in light of the

Supreme Court’s recent decision in United States v. Booker, 125

S. Ct. 738 (2005), the district court erred in sentencing him under

the then-mandatory Sentencing Guidelines.     Jaimes has not shown,

and the record does not support the contention, that had the

guidelines been advisory, the court would have imposed a lesser


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40636
                                 -2-

sentence.   See e.g., United States v. Valenzuela-Quevedo, 407 F.3d

728, 733 (5th Cir. 2005), petition for cert. filed (July 25,

2005)(No. 05-5556); United States v. Martinez-Lugo, 411 F.3d 597,

601 (5th Cir. 2005).    Thus, he has failed to show plain error in

his sentence.    See United States v. Mares, 402 F.3d 511, 520 (5th

Cir. 2005), petition for cert. filed (Mar. 31, 2005) (No. 04-9517).



     AFFIRMED.